Citation Nr: 0205160	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extra-schedular evaluation for the 
veteran's right knee instability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to total disability rating on the basis of 
individual unemployability (TDIU) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1978, and subsequent service in the Army Reserves and 
National Guard, from which he was discharged due to medical 
reasons in December 1992.  

This appeal arises from two rating actions entered by the 
Department of Veterans Affairs(VA) regional office (RO) in 
Montgomery, Alabama.  The first was issued in March 1994, and 
denied entitlement to TDIU benefits.  The veteran's appeal 
with respect to this issue was perfected in June 1994.  The 
second rating action, issued in March 1995, confirmed a 10 
percent evaluation for the veteran's right knee disability.  
The veteran expressed his disagreement with that decision in 
April 1995, and perfected an appeal in this regard in July 
1995.  These matters were eventually forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC, and in a May 
1996 decision, the Board also denied the veteran's claims.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a June 1997 joint 
motion, the Secretary of VA, represented by the VA General 
Counsel, and the veteran represented by an attorney, 
requested that the Court vacate the Board's decision and 
remand the matter to the Board for its consideration of 
additional VA treatment records which pre-dated the Board's 
decision, but which were not considered by the Board in 
reaching its conclusions.  This motion was granted by the 
Court in an order dated in July 1997, and the case was 
returned to the Board.  In an April 1998 decision, the Board 
remanded the case to the RO for further development of the 
record.  

Subsequently, the case was returned to the Board and in a 
September 1999 decision, the Board again denied entitlement 
to TDIU benefits, but with respect to the right knee, the 
Board granted a separate 20 percent rating for right knee 
instability, and another 10 percent rating for right knee 
arthritis, which together effectively raised the veteran's 
right knee disability evaluation from 10 percent to 30 
percent.  

The veteran appealed this decision to the Court, and again, 
by means of a joint motion, the Secretary of VA and the 
veteran's attorney requested that the Court vacate and remand 
the Board's decision.  In the motion, it was noted that with 
respect to the veteran's right knee disability the parties 
agreed, "'the evidence of record raises the possibility of 
an extraschedular rating' and the Board's reasons and bases 
failed to cite to or discuss the provisions of 38 C.F.R. 
§ 3.321(b)."  With regard to the TIDU claim, the parties 
agreed that a remand was necessary "to obtain a social and 
industrial survey in compliance with the April 1998 remand 
instructions" the Board issued at that time.  

The Court granted the parties motion in a November 2000 
order, stating that "[t]he BVA decision is vacated to the 
extent that it (1) failed to apply the provisions related to 
an extraschedular rating for the appellant's service 
connected right knee disability in excess of the current 20 % 
evaluation; and (2) denied entitlement to a total disability 
due to individual unemployability . . . [t]he appeal as to 
the remaining issues is dismissed."   

The case was then returned to the Board, but in response to a 
May 2001 request for a hearing before a member of the Board 
at the regional office, the Board remanded the appeal to the 
RO in August 2001, in order to make the necessary 
arrangements for that hearing.  In November 2001, the veteran 
appeared at a personal hearing before the undersigned at the 
RO, after which the claims file was eventually returned to 
the Board in Washington, DC.  Thereafter a transcript of the 
hearing was obtained, and the matter was referred to the 
undersigned for his consideration.  

In addition to the foregoing, the Board observes that the 
claims file as it is currently constituted does not reflect 
that any action was ever taken to implement the Board's grant 
of benefits made in its September 1999 decision whereby 
separate 20 percent and 10 percent disability evaluations 
were assigned for the veteran's right knee instability and 
arthritis, respectively.  (As mentioned above, the knee 
condition had previously been evaluated as a single 
disability entity, and assigned a 10 percent rating.)  If 
such action has not been accomplished, it should be done as 
soon as possible.  


REMAND

As set forth in the Introduction above, the Court has 
required the Board to address the regulatory provisions 
concerning an extra-schedular evaluation as may be applicable 
to the veteran's right knee instability, and to re-adjudicate 
the claim for TDIU benefits.  Regarding the TDIU claim, it 
was noted in the joint motion that the Board had requested in 
its April 1998 Remand, that the veteran undergo a Social and 
Industrial Survey, the report from which was to include 
comments "on the degree of social and industrial impairment 
which the veteran experiences as a result of all of his 
disabilities, including all service and non-service connected 
disabilities."  (Italics and emphasis in the original.)  It 
was observed, however, that the Social and Industrial Survey 
Report that was obtained, failed to include a discussion of 
the impact of the veteran's non-service connected 
disabilities.  So as to correct this deficiency, as directed 
by the joint motion and order, it will be necessary to return 
this case to the RO to schedule the veteran for another 
social and industrial survey.  

This action is also consistent with an earlier precedential 
decision issued by the Court in 1998, addressing situations 
in which directives contained in a Board remand are not 
followed.  The Court specifically held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet.App. 268 
(1998).  

With respect to the consideration of an extra-schedular 
evaluation for the veteran's right knee instability, the 
criteria for such an evaluation contemplates an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  
Since the Social and Industrial Survey to be obtained in 
connection with the veteran's TDIU claim should include a 
discussion of the veteran's employment impairment, it will be 
necessary to defer consideration of this aspect of the 
veteran's appeal until the survey is completed.  

Further, in order to ensure that the evidence in this case is 
complete, copies of records of any current treatment should 
be obtained.  Likewise, since it was in 1998 that the veteran 
was last examined for VA purposes, a current examination 
should be accomplished. 

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
treatment for his right knee disability since 2001.  
After obtaining any appropriate authorization, the 
RO should attempt to obtain copies of those 
treatment records identified by the veteran, which 
have not been previously associated with the claims 
file.  

2.  Next, the veteran should be scheduled for a 
general medical examination, as well as a specific 
examination of his right knee.  The primary purpose 
of the general medical examination is to identify 
as precisely as possible each disability/and or 
disease process from which the veteran suffers and 
the extent to which these cause impairment.  [This 
information will be later used by the person who 
conducts the Social and Industrial Survey to assist 
in judging the extent to which service connected 
disabilities, and non-service connected 
disabilities interfere with the veteran's 
employment.]  The primary purpose of the 
examination of the veteran's knee is to determine 
the impairment caused by his service connected 
right knee disability, and in particular, its 
impact on the veteran's employment status.  All 
necessary tests should be performed, and the 
examiners should record in any report provided, 
pertinent medical complaints, symptoms, clinical 
findings and comments on the functional limitations 
observed.  Any opinions expressed should be 
supported by a complete rational and reference to 
pertinent evidence.  The claims file should be 
provided to the examiners for review prior to the 
conduct of the examinations so that those examining 
the veteran may be familiar with his pertinent 
history.  Likewise, a notation that this review of 
the record was conducted should be included in any 
report provided.  

3.  Following completion of the above, the RO 
should arrange for the veteran to undergo a VA 
social and industrial survey.  The report from this 
survey should include comments on the veteran's day 
to day functioning and the degree of social and 
industrial impairment which the veteran experiences 
as a result of all of his disabilities, including 
those which are service connected and those which 
are not service connected.  The claims file should 
be made available to the individual who conducts 
this survey prior to undertaking that task.  

4.  The RO should ensure that it has satisfied the 
notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

5.  The RO should next enter its decision regarding 
whether they deem it appropriate to refer the 
veteran's case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service 
for consideration of an extra-schedular evaluation 
of the veteran's right knee instability, and 
whether entitlement to TDIU benefits are warranted.  
If any decision is adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which should 
address all aspects of the veteran's claim.  After 
providing an appropriate time within which to 
respond, the case should be returned to the Board 
for further review.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



